Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
2.	The amendment filed on 06/23/2022 is acknowledged and entered. 
3. 	Claim 5, is cancelled.
4.	Therefore, claims 1-4 and 6-25 are allowed.

Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance:
The instant claims are directed to user authentication in a transaction. This is taught by the combination of Banks et al., (US 20150066765 A1) in view of Gayal et al., (US 9171331 B1) and Wong et al., (US 20150046339 A1). Additionally, Banks teaches receiving, at the processor, a request from the third-party server to confirm an identity of the user, the user attempting a transaction through a third-party website, displayed in a first application window on the user device (Fig. 5 item 500-504, 507, 528, 530-535,  ¶¶ [0374], [0379], [0404], [0406]-[0411], [0413]), determining, using the processor, a risk level associated with the transaction based on identity verification data retrieved from the user device via the identity decisioning application (¶¶ [0408]-[0409], [0608]), determining, using the processor, an identity decisioning result based on the risk level associated with the transaction (¶¶ [0408]-[0409], [0608]), Gayal teaches displaying, on the user device and using the processor, a second application window presenting an identity decisioning application, the second application window (pop-up window) at least partially overlapping the first application window displayed on the user device (col 7 lines 3-15), presenting, using the processor, the identity decisioning result to the user via the second application window displayed on the user device, (col 7 lines 3-34), and Wong teaches wherein determining the identity decisioning result comprises: determining whether the risk level exceeds a predetermined threshold (Fig. 5 step 506, ¶¶ [0009], [0011], [0053]-[0054], [0060], [0065], [0098], [0114]), determining, by the processor, an outcome of the at least one identity authentication exam based on a user response thereto (¶¶ [0009], [0053], [0060], [0065], [0098]), and determining, by the processor, the identity decisioning result based on the outcome of the at least one authentication exam (¶¶ [0009], [0053], [0060], [0065], [0098]), and upon determining that the risk level does not exceed the predetermined threshold, determining, by the processor, the identity decisioning result based on the risk level associated with the transaction (¶¶ [0009], [0053], [0060], [0065], and [0098]).
However, the prior art does not disclose, neither singly nor in combination, the claimed combination of steps of: upon determining that the risk level exceeds the predetermined threshold: selecting, by the processor, at least one identity authentication exam from a list of authentication exams based on the risk level of the transaction, the user device presenting the at least one identity authentication exam to the user via the second application window displayed on the user device.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to VINCENT IDIAKE whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair /PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685